Case 2:18-cv-00232-JRS-DLP Document 100 Filed 09/09/19 Page 1 of 2 PageID #: 1737


                                                                              FILED
                                                                        11:16 am, Sep 09, 2019

                                                                        U.S. DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF INDIANA
                                                                          Laura A. Briggs, Clerk
Case 2:18-cv-00232-JRS-DLP Document 100 Filed 09/09/19 Page 2 of 2 PageID #: 1738
